Citation Nr: 1113405	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy, left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for radiculopathy of the left lower extremity with an evaluation of 10 percent assigned effective May 5, 2008.

In August 2009, the Veteran's motion for this appeal to be advanced on the Board's docket was granted pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In February 2010, the Veteran requested a personal hearing before a member of the Board in Washington, D.C.  However, in February 2011 correspondence, such request was withdrawn.  See 38 C.F.R. § 20.702 (e) (2010).

In a January 2010 statement, the Veteran requested an effective date earlier than May 31, 2001 for the award of service connection for lumbosacral spine fusion.  In a March 2001 Written Brief Presentation, the Veteran's representative raised issues of entitlement to service connection for degenerative joint disease of the left knee and for rheumatoid arthritis.  Such claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Radiculopathy of the left lower extremity has been manifested by no worse than 5/5 motor strength and some sensory complaints consistent with no more than mild incomplete paralysis of the sciatic nerve. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for radiculopathy of the 
left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, VCAA notice was provided in May 2008, July 2008 and March 2009 letters, which provided notice regarding what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in November 2010. 

In any event, the Veteran's claim for a higher disability rating arises from the initial grant of service connection for radiculopathy of left lower extremity.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records and examination reports, and private treatment records. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim for an increased initial rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, by way of the July 2008 rating decision, the RO granted a separate service-connected rating of 10 percent for radiculopathy of the left lower extremity associated with service connected residuals of lumbosacral spine fusion.  The RO has evaluated the disability under Diagnostic Code 8520, for impairment of the sciatic nerve.  See 38 C.F.R. § 4.124a.  When evaluating diseases of the peripheral nerves under 38 C.F.R. § 4.124a, the schedule provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve.  It further provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Diagnostic Code 8520 provides the following evaluations:

Complete paralysis; the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of knee weakened or (very rarely) lost.....................................................................................	 80 percent 
Incomplete paralysis:  
Severe; with marked muscular atrophy ................................	 60 percent 
Moderately severe ................................................................	 40 percent Moderate ..............................................................................	 20 percent Mild ......................................................................................	 10 percent 

Turning to the evidence, the Veteran was diagnosed with radiculopathy of the left lower extremity at a May 2008 VA examination.  On that occasion, the Veteran presented with complaints of chronic back pain that radiated to his left leg.  The Veteran stated that he entered non-medical retirement following 41 years of civilian employment.  The Veteran was well-developed, well-nourished, and had a slight limping gait.  Upon physical examination, straight leg testing yielded positive results on the left side.  Strength in the lower left extremity was 5/5.  Deep tendon reflex of the left leg was 1+.  Sensory examination showed sharp/dull discrimination of the left leg.  The diagnostic impression indicated was lumbar disc disease requiring fusion with radiculopathy affecting the left leg.  

In July 2008, a VA primary care note indicated that the left lower extremity was normal.  A back examination indicated atrophy was not present.  Straight leg testing yielded a negative result.  

In December 2009, a VA spine examination was performed.  The Veteran reported difficulty sleeping and stated that he had to sleep on his side with a pillow between his legs.  He denied bladder and bowel incontinence.  He could walk for 20 minutes and was able to shower, dress, eat, and drive.  Upon physical examination, the Veteran walked with a limp.  The examiner assessed the Veteran with degenerative disc disease at the L3-L4 level, laminectomy at the L4-L5 level in 1958, and sciatica.  It was noted that this report was dictated in the presence of the Veteran who was given the opportunity to make additions and clarifications.  The Veteran asked that his significant restrictions with any bending activity or yard work, and he is limited in doing so, be noted.  He further requested that the examiner note that he has wheelchair handicapped parking due to his back condition.

In September 2010, the Veteran underwent a peripheral nerves VA examination.  On that occasion, the Veteran did not experience any problems with balance, coordination, or mobility.  A detailed reflex examination showed normal reflexes of the left lower extremity and normal plantar flexion.  A detailed motor examination of the left lower extremity showed active movement against full resistance.  Muscle tone was normal and atrophy was not present.  No gait abnormalities, imbalance, fasciculations, or tremors were present.  None of the joint functions were affected by a nerve disorder.  The examiner stated that the Veteran's back and knee pain has affected his activities to some degree, including walking.  A review of symptoms was negative physically, mentally, and otherwise.  Knee and ankle jerks of the left lower extremity were 2+.  Vibratory loss at the ankle was indicated.  The Veteran had no obvious Babinski sign and he was able to walk on his toes and heels with some difficulty.  Cerebellar function was normal and coordination was good on heel to shin.  The examiner opined that the Veteran's symptomatology was indicative of lumbar spondylosis with spinal stenosis, and degenerative knee joint disease.

Upon review of the record, the Board notes that an increased evaluation is not warranted for left leg radiculopathy.  While his gait has been described at times as limping, he had some difficulty with heel/toe walk, and a decreased vibratory sensation of the left ankle, he has also been shown to have full motor strength throughout the appeal period and no more than mild sensory deficiencies.  There was no muscle atrophy noted.  In addition, there is no indication that the radiculopathy interferes with use and function of the left lower extremity to an extent consistent with moderate incomplete paralysis of the sciatic nerve.  As noted on the peripheral nerves VA examination, the Veteran's reflexes and plantar flexion were normal.  In summary, the objective medical findings reflect no more than mild symptomatology associated with the left leg radiculopathy.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left leg radiculopathy.  Therefore, an evaluation in excess of 10 percent is not warranted.  

The Board notes that the Veteran's representative suggested that urological symptoms supported his claim for an increased rating for his left leg radiculopathy, rendering his symptoms not wholly sensory.  However, the Board notes that the rating criteria for evaluating sciatic nerve disability do not include urological symptoms.  Under 38 C.F.R. § 4.14, when evaluating a service connected disability the use of manifestations not resulting from service-connected disability is to be avoided.  In any event, the December 2009 private urology treatment note indicates that the Veteran's urinary problems are due to a bladder outlet obstruction from a moderately enlarged prostate.  

The Board has considered whether the Veteran's radiculopathy of the left lower extremity presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38. C.F.R. § 3.321(b) (1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his claimed condition and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.




____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


